Citation Nr: 0830999	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating greater than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1969 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran had a hearing before the 
Board in April 2006 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges his PTSD is worse than currently rated.  
Specifically, he indicated at his April 2006 Board hearing 
that he has problems with anger and lashing out at co-
workers.  He testified he had been given many warnings at 
work and was on the verge of termination.  He further 
indicated that his job was the only thing that kept him busy 
and his condition would further decline if he lost his job.

Since that time, the veteran submitted a copy of a March 2006 
reprimand from his employer as well as excerpts from VA 
outpatient treatment records from 2006 to 2007 indicating 
that he had in fact been forced to resign from his job due to 
his erratic and violent behavior.  

The newly submitted evidence indicates further development is 
required.  The veteran was last afforded a VA examination for 
his PTSD in November 2005, nearly three years ago.  Since 
that time, the veteran has submitted evidence of continuing 
treatment and alleges the manifestations of his PTSD 
ultimately led to the loss of his job.  In light of the 
passage of time and evidence indicating a possibly worsened 
condition, a new VA examination is indicated.

The veteran submitted excerpts of VA outpatient treatment 
records from 2006 to 2007, which were not otherwise in the 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should make appropriate efforts to obtain recent VA 
outpatient treatment records because the record may not be 
currently complete.

The Court recently further defined the VA's duty to notify 
obligations in increased rating claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Since Vazquez-Flores was 
decided during the pendency of this appeal, the veteran did 
not receive such notice in the exact form described.  The RO 
should send the veteran corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied as detailed in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Specifically, the veteran and his 
representative must be given notice that:

he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life;

should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and

he can submit relevant medical and lay 
evidence, or ask VA to obtain such 
evidence, which would show entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Obtain the veteran's medical records 
for PTSD treatment from the VAMC in Fort 
Wayne, Indiana and Marion, Indiana from 
September 2005 to the present. All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3. After obtaining the above referenced 
evidence, to the extent available, the 
veteran should be afforded an appropriate 
VA examination to determine the severity 
of his service-connected PTSD. The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner should clearly 
outline the rationale for any opinion 
expressed resolving any conflicting 
evidence in the record.

4. After the above is complete, 
readjudicate the veteran's claim. If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
The claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




